Citation Nr: 0120857	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-17 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to extension of delimiting date for educational 
assistance under Chapter 1606 of the Montgomery GI Bill 
Selected Reserves (Chap 1606, Title 10 United States Code). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant has reported unverified active duty in the Army 
from May 1983 to September 1983.

This appeal is from an August 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied an extension of the delimiting date of 
assistance under the Montgomery GI Bill Select Reserve 
(Chapter 1606 educational assistance), finding that he met 
none of the criteria for extension.  The nominal delimiting 
date was January 23, 2000, but the appellant was enrolled in 
a qualified educational program on that date, and the RO has 
awarded an extension to May 4, 2000, as authorized by 
regulation.  38 C.F.R. § 21.7550(b) (2000).  Thus, the 
appellant effectively seeks extension of eligibility beyond 
that delimiting date.  In view of the decision herein, the 
question of whether the appellant's delimiting date is a date 
other than May 4, 2000, is referred to the RO for appropriate 
consideration.  See 38 C.F.R. § 21.7550(a)(3) (2000).

The appellant had a hearing by videoconference before the 
undersigned member of the Board of Veterans' Appeals, whom 
the chairman designated to conduct the hearing and decide 
this appeal.  38 U.S.C.A. § 7107(c) (West Supp. 2001); 
38 C.F.R. § 20.701(e) (2000).


FINDINGS OF FACT

1.  The appellant served in the Air Force Selected Reserve 
for more than six years.

2.  The appellant became eligible for Chapter 1606 
educational assistance on January 24, 1990.

3.  During the Persian Gulf War, the appellant had numerous 
periods of active duty under authority of 10 U.S.C.A. 
§ 12301(d) (West 1998) (formerly 10 U.S.C.A. § 672(d).


CONCLUSION OF LAW

The appellant is entitled to exclusion from the calculation 
of the delimiting date of his entitlement to Chapter 1606 
educational assistance of a number of days equal to the sum 
of the number of days during the Persian Gulf War during 
which he had active duty under authority of 10 U.S.C.A. 
§ 12301(d) (formerly 10 U.S.C.A. § 672(d)) plus four months.  
10 U.S.C.A. §§ 12301(d), 16131, 16132, 16133(a), (b)(4) (West 
1998 & Supp. 2001); 38 C.F.R. §§ 21.7540, 21.7550(a)(3), 
21.7551 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The Air Force has provided VA certain of the appellant's 
personnel records.  These reveal he enlisted in the Air Force 
Reserve in September 1987.  A Selected Reserve Educational 
Assistance Program (GI Bill) Notice of Basic Eligibility 
established basic eligibility for educational assistance 
under (former) Chapter 106 (now 1606), title 10, United 
States Code, on January 23, 1990.

VA records reveal the appellant applied for Chapter 1606 
educational assistance in September 1991, and received 
assistance for several periods of part-time enrollment in 
community college between August 1991 and December 1993.

In July 1999, the appellant applied for an extension of time 
to use Chapter 1606 educational assistance.  He stated, in 
essence, that he felt he should have an extension of time to 
use his educational assistance, because the time constraints 
of his Selected Reserve service precluded his pursuit of 
personal educational goals.  He described his military duties 
and submitted various certificates of completion of training 
in firefighting and fire department administration between 
June 1994 and October 1998 as corroborating documentation.  
The appellant submitted an Air Force Reserve personnel 
record, an Individual Mobilization Augmentee Participation 
Schedule, purporting to show his number of days of active 
duty each fiscal year (FY) from 1994 through 1999, comprising 
36 days in FY 1994, 79 in FY 1995, 134 in FY 1996, 181 in FY 
1997, 166 in FY 1998, and 142 in FY 1999 through July 4, 
1999.

A July 6, 1999, statement from the Assistant Fire Chief of 
Operations, Department of the Air Force, 45th Space Wing, 
requested a five year extension in the appellant's delimiting 
date for use of the Montgomery GI Bill.  The writer reported 
that as an Individual Mobilization Augmentee filling a short-
staffed unit, the appellant served as an Assistant Fire Chief 
in the fire department at Patrick Air Force Base, a position 
that required the appellant to obtain and maintain 
certification and proficiency.  Towards that end, the 
appellant attended extensive and time-consuming training, 
which, together with the amount of active duty for which he 
volunteered, precluded his pursuit of personal education and 
his use of educational assistance.  The writer requested that 
in consideration of the appellant's military service above 
and beyond the call of duty he be granted a five year 
extension of time to use his educational assistance.

A July 1999 letter from VA to the appellant informed the 
appellant of the bases on which an extension could be 
permitted.  The letter stated that one of the reasons the 
delimiting period could be extended was Persian Gulf or 
Bosnia service.

The appellant apparently last obtained educational assistance 
for the term beginning January 4, 2000.  VA records show 
calculation of his delimiting date for use of Chapter 1606 
educational assistance as January 23, 2000, and extension to 
May 4, 2000, the end of and enrolled term in which his period 
of entitlement to educational assistance expired.

The appellant testified at a videoconference hearing before 
the undersigned in November 2000.  He reiterated the nature 
and importance of his Selected Reserve duties, and that he 
volunteered for extensive service beyond the annual training 
and weekend duties required.  He addressed the legal 
provision for extension of delimiting date for service in the 
Persian Gulf or in Bosnia or Kosovo, arguing that his service 
permitted the reassignment of personnel to those activities, 
and under the "One Force" policy of the Department of 
Defense, his service should be deemed equivalent to Persian 
Gulf, Bosnia or Kosovo service for the purpose of extending 
the delimiting date of his entitlement to educational 
assistance.

Subsequent to the November 2000 hearing, the appellant 
submitted copies of Air Force form 938 (Request and 
Authorization for Active Duty Training/Active Duty Tour) 
documenting periods of service from January 15, 1995, to 
December 31, 1999.  Most of these periods are documented as 
under authority of section 672(d), title 10, United States 
Code (now 10 U.S.C.A. 12301(d)).


II.  Analysis

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), prescribes VA's duty to provide 
to a claimant for VA benefits all forms necessary to complete 
an application for the claimed benefit, to inform the 
claimant of information necessary to complete an application 
and of evidence necessary to substantiate the claim, of the 
several ways in which VA will assist the claimant to meet 
those obligations, and to render that assistance.  In this 
case, the appellant seeks continuation of an established 
benefit, so there is no form VA must provide or information 
unique to completion of an application that the appellant 
must provide.  See 38 U.S.C.A. § 5102 (West Supp. 2001)  VA's 
letter of July 1999 implicitly informed the appellant of the 
evidence necessary to substantiate his claim in stating the 
permissible reasons for allowing his claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  The letter misstated a 
criterion for extension as "Persian Gulf or Bosnia 
service," rather than certain types of service "during the 
Persian Gulf War" (compare VA letter to appellant of July 
23, 1999, with, 38 C.F.R. § 21.7550(a)(3)).  However, the 
March 2000 statement of the case (SOC) provided the appellant 
the correct statement of the pertinent criteria, and the 
appellant in fact submitted evidence responsive to a 
criterion for extension set forth in the regulation.  
Consequently, he is not prejudiced by disposition of his 
appeal at this time.  There is no indication of record of the 
existence of evidence potentially supportive of the 
appellant's claim that is not of record, thus VA has no duty 
to inform the appellant to provide or to assist him to obtain 
such evidence.  38 U.S.C.A. § 5103A (West Supp. 2001).  The 
issue on appeal is not medical; therefore medical examination 
is not relevant to the claim.  The appellant has submitted 
service records without reference to others that may be 
pertinent to his claim, and, as shown below, those submitted 
are sufficient to the resolution of his claim.  In sum, VA 
has discharged its duty under the VCAA of 2000.

Educational assistance is available to members of the 
Selected Reserve under Chapter 1606, Title 10, United States 
Code.  10 U.S.C.A. § 16131(a) (West 1998).  Specifically, an 
individual who, after June 30, 1985, enlists, reenlists, or 
extends an enlistment in the Selected Reserve for a period of 
not less than six years, or is appointed as a reserve officer 
and agrees to serve in the Selected Reserve for a period of 
not less than six years in addition to any other period of 
obligated service in the Selected Reserve and, before 
completing initial active duty for training, has a high 
school diploma, is entitled to educational assistance under 
Chapter 1606.  10 U.S.C.A. § 16132 (West 1998); 38 C.F.R. 
§ 21.7540(a) (2000).  The Armed Forces will determine whether 
a reservist is eligible to receive Chapter 1606 educational 
assistance.  38 C.F.R. § 21.7540(a).

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a) (2000).  In this case, the 
appellant became eligible for Chapter 1606 educational 
assistance on January 23, 1990, and his eligibility would 
have expired on January 23, 2000, absent any circumstances 
that would require or permit extension of that delimiting 
date.

If a reservist is enrolled in an educational institution 
regularly operated on the quarter or semester system, and the 
reservist's period of eligibility would expire during a 
quarter or semester, the period of eligibility shall be 
extended to the end of the quarter or semester.  38 C.F.R. 
§ 21.7550(b)(1).  The appellant's delimiting date was 
extended to May 4, 2000, under this authority.  

If the reservist served on active duty during the Persian 
Gulf War pursuant to an order issued under 10 U.S.C. 
§ 672(a), (d), or (g), 673, or 673b (renumbered as 10 U.S.C. 
§§ 12301, 12302, 12304 (1994), then that period of service 
(plus four months) shall not be considered in determining the 
time limit on eligibility.  38 C.F.R. § 21.7550(a)(3) (2000).  
The Persian Gulf War began on August 2, 1990, and it 
continues to date.  38 C.F.R. § 3.2(i) (2000).  The appellant 
has presented evidence that he was called to active duty for 
many short periods (some sequential) under the authority of 
10 U.S.C.A. § 12301(d) (formerly 10 U.S.C.A § 672(d)).  
38 U.S.C.A. § 16133(b)(4) (West 1998); 38 C.F.R. § 38 C.F.R. 
§ 21.7550(a)(3) (2000); see also VA Education Procedures 
Manual M22-4, Part VIII,  1.07 (Aug. 15, 2000).  The 
appellant is therefore entitled to extension of his 
delimiting date for use of Chapter 1606 educational 
assistance equal to the period of active duty authorized by 
10 U.S.C. § 12301(d) or its predecessor section plus four 
months.

Under these circumstances, the Board need not in this 
decision reach the factual question whether the correctly 
calculated delimiting date of the appellant's Chapter 1606 
entitlement fell or will fall during an enrolled term under 
38 C.F.R. § 21.7550(b), or whether the current delimiting 
date of May 4, 2000, remains correct.

To the extent the appellant specifically seeks a five year 
extension of Chapter 1606 delimiting date, his argument is 
without merit for any part of five years in excess of the 
extension permitted under 38 C.F.R. § 21.7550(a)(3), as 
discussed above.  The Board cannot authorize the payment of 
money for any reason other than as authorized by statute.  
Smith v. Gober, 14 Vet. App. 227, 231 (2000) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 110 S. Ct. 
2465 (1990) (payments out of [federal] treasury are limited 
to those authorized by statute, and pensioner could not be 
paid benefits sought without meeting statutory eligibility 
requirements, regardless of the equities involved).


ORDER

Entitlement to extension of the delimiting date for 
educational assistance under Chapter 1606, Title 10, United 
States Code, is granted, subject to applicable law governing 
calculation of the length of extension.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

